FILED
                            NOT FOR PUBLICATION                                DEC 14 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-10221

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00355-GEB

 v.
                                                  MEMORANDUM*
GREGORY ALAN GRIMALDO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Gregory Alan Grimaldo appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon revocation of supervised release.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Grimaldo’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. Grimaldo has filed a pro se supplemental brief, and

the government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      Grimaldo’s pro se motion for bail pending appeal is DENIED as moot.

      AFFIRMED.




                                          2                                 15-10221